Citation Nr: 0718810	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-05 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral glaucoma, 
to include as secondary to bilateral service-connected eye 
disabilities.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability.

3.  Entitlement to service connection for a thoracic spine 
disability, to include as secondary to a service-connected 
low back disability.

4.  Entitlement to service connection for a spinal muscle 
disability.

5.  Entitlement to service connection for a skin disability, 
to include as due to Agent Orange exposure.


REPRESENTATION
 
Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  Bilateral glaucoma was initially demonstrated years after 
service and has not been shown by competent evidence to be 
causally related to the veteran's active service, or due to 
or aggravated by his service-connected bilateral eye 
disabilities.

2.  A cervical spine disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by competent evidence to be causally related to the 
veteran's active service, or due to or aggravated by his 
service-connected low back disability.

3.  A thoracic spine disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by competent evidence to be causally related to the 
veteran's active service, or due to or aggravated by his 
service-connected low back disability.

4.  The competent evidence of record does not demonstrate 
that the veteran has a current spinal muscle disability.

5.  A skin disability was initially demonstrated years after 
service and has not been shown by competent evidence to be 
causally related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral glaucoma was not incurred in or aggravated by 
active service, and is not proximately due to, or aggravated 
by, a service-connected eye disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  A cervical spine disability was	 not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to, or aggravated by, a service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

3.  A thoracic spine disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred or aggravated, and is not proximately due 
to, or aggravated by, a service-connected low back 
disability.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006).

4.   A spinal muscle disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

5.  A skin disability was not incurred in, or aggravated by, 
active service and may not be presumed to be of service 
onset.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of a November 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant, issued prior to the 
initial adjudication, which the informed the appellant of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence. The 
Board observes that the aforementioned letter did not provide 
the veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date in the event 
of award of the benefit sought.  However, despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

It is unclear from the record whether in the November 2002 
VCAA notice letter the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claims. See 38 C.F.R. § 3.159(b)(1).  Nevertheless, the 
Board finds that the failure for the veteran to be 
specifically informed of this element was harmless error and 
the veteran has not been prejudiced thereby because for all 
practical purposes, he has been notified of the need to 
provide such evidence.  In this regard, the AOJ letters noted 
above informed him that additional information or evidence 
was needed to support his claims and asked him to send the 
information or evidence to the AOJ.  He was also asked to 
submit any medical reports that he had.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession and finds that it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

1.  Direct Service Connection

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2006).

2.  Secondary Service Connection

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2006).  
Secondary service connection includes instances in which an 
established service-connected disorder results in additional 
disability of another condition by means of aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 488 (1995).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
claimant.

3.  Service connection - residuals of herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era. "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6) 
(iii)(2006).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary has specifically determined that a 
presumption of service connection is warranted.  See National 
Academy of Sciences report, "Veterans and Agent Orange: 
Update 1996," dated March 14, 1996.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.

In order to establish service connection by presumption, 
based on herbicide exposure, the diseases listed above (see 
38 C.F.R. § 3.309(e)) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with chloracne 
and porphyria cutanea tarda shall have become manifest to a 
degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.  See 38 C.F.R. § 
3.307(a)(6)(ii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that such does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

1.  Bilateral Glaucoma

The veteran asserts that service connection is warranted for 
bilateral glaucoma, to include as secondary to his service-
connected eye disabilities.  In order to establish service 
connection on a direct incurrence basis, the veteran must 
provide evidence of a current disability, and in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  With respect to evidence 
of in-service glaucoma, the veteran's service medical records 
are silent for complaints, of or treatment for, glaucoma. 

With respect to a current glaucoma disability, the record 
demonstrates that on VA examination in May 2003, the examiner 
reported that glaucoma could not be absolutely ruled out, but 
that the veteran most likely had glaucoma.  Based on such 
findings and in resolving all reasonable doubt in the 
veteran's favor, the Board concludes that the veteran has a 
current glaucoma disability.  However, there is no competent 
clinical opinion of record that etiologically relates the 
veteran's current glaucoma disability to any incident of his 
service.  Therefore, in the absence of any medical evidence 
that the veteran's current glaucoma disability is 
etiologically related to service and in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the veteran's initial demonstration of a glaucoma 
disability in 2003 years after his discharge from service, to 
be too remote from service to be reasonably related to 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against a grant of direct service 
connection for the disability at issue.

In order to establish service connection on a secondary basis 
the evidence must show (1) that a current disability exists 
and (2) that the current disability was either caused or 
aggravated by a service-connected disability.  The record 
reflects that the veteran is currently service-connected for 
a left eye macular scar and residuals of a right eye 
hemorrhage.  As discussed above, the record establishes that 
the veteran has glaucoma.   However, there is no clinical 
evidence of record that the veteran's current glaucoma is due 
to his service-connected eye disabilities.  Indeed, on VA 
examination in May 2003, the examiner reported that it was 
not as likely as not that the veteran's glaucoma was related 
to his service-connected retinal conditions. 
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran's current glaucoma 
is not related to his service-connected eye disabilities.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a 
secondary basis for the disability at issue.

In conclusion, although the veteran asserts that his current 
bilateral glaucoma disability is secondary to his service-
connected bilateral eye disabilities, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The medical evidence of record, including 
the May 2003 medical opinion, is of greater probative value 
than the veteran's statements in support of his claim.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran currently has a 
glaucoma disability that is related to his service-connected 
bilateral eye disabilities or any other incident of his 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2006), but does not find that the evidence is of such 
approximate balance as to warrant it's application.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a bilateral glaucoma disability, to include as 
secondary to service-connected bilateral eye disabilities.

2.   Cervical Spine 

The veteran asserts that service connection is warranted for 
a cervical spine disability, to include as secondary to a 
service-connected low back disability.  With
respect to service connection on a direct basis, the record 
reflects that the veteran has a current cervical spine 
disability that has been diagnosed as degenerative disc 
disease.  However, his service medical records are negative 
for any complaints of, or treatment for, a cervical spine 
disability.  Indeed, on his June 1969 separation examination 
report, the examiner reported that the veteran's neck and 
spine were normal.  Moreover, there is no competent clinical 
opinion of record that etiologically relates the veteran's 
cervical spine disability to any incident of his service.  
Therefore, in the absence of any medical evidence that the 
veteran's current cervical spine disability is etiologically 
related to service and in the absence of demonstration of 
continuity of symptomatology, the Board finds that the 
veteran's initial demonstration of a cervical spine 
disability in 2002, more than 30 years after his discharge 
from service, to be too remote from service to be reasonably 
related to service.  Accordingly, the Board finds that the 
preponderance of the evidence is against a grant of direct 
service connection for the disability at issue.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis disability must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the veteran's current 
arthritis was manifested to a compensable degree within one 
year of his separation from service.  As stated above, the 
first documented clinical diagnosis of a current arthritis 
disability was in 2002, which was many years after service.  
Hence, the Board finds that the evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for a cervical spine disability.

The veteran is also not entitled to a grant of service 
connection for a cervical spine disability on a secondary 
basis.  In this regard, although the veteran contends that 
his cervical spine disability is related to his service-
connected low back disability, the examiner from the 
veteran's May 2003 VA examination, after an examination of 
the veteran and a review of his claims file, opined that it 
was not likely that the veteran's cervical spine degenerative 
disk disease was related to his lumbar spine fracture.   
Instead, the examiner indicated that it was more likely than 
not that such condition was naturally occurring arthritis.  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran's current cervical 
spine disability is not related to his service-connected low 
back disability.

In conclusion, although the veteran asserts that his current 
cervical spine disability is secondary to his service-
connected low back disability, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence of record, including the May 
2003 medical opinion, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran currently has a cervical spine 
disability that is related to his service-connected low back 
disability or any other incident of his active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2006), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a cervical spine disability, to 
include as secondary to a service-connected low back 
disability.

3.  Thoracic Spine

The veteran asserts that service connection is warranted for 
a thoracic spine disability, to include as secondary to a 
service-connected low back disability.  With
respect to service connection on a direct basis, the record 
reflects that the veteran has a current thoracic spine 
disability that has been diagnosed as degenerative disc 
disease.  However, his service medical records are negative 
for any complaints of or treatment for a thoracic spine 
disability.  Indeed, on his June 1969 separation examination 
report, the examiner reported that the veteran's spine was 
normal.  Moreover, there is no competent clinical opinion of 
record that etiologically relates the veteran's thoracic 
spine disability to any incident of his service.  Therefore, 
in the absence of any medical evidence that the veteran's 
current thoracic spine disability is etiologically related to 
service and in the absence of demonstration of continuity of 
symptomatology, the Board finds that the veteran's initial 
demonstration of a thoracic spine disability in 2002, more 
than 30 years after his discharge from service, to be too 
remote from service to be reasonably related to service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of direct service connection for 
the disability at issue.

In order to establish service connection on a presumptive 
basis, the veteran's arthritis disability must have become 
manifest to a degree of 10 percent or more within one year 
from the date of termination of his period of service.  In 
this case, there is no evidence that the veteran's current 
arthritis was manifested to a compensable degree within one 
year of his separation from service.  As stated above, the 
first documented clinical diagnosis of a current arthritis 
disability was in 2002, which was many years after service.  
Hence, the Board finds that the evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for a thoracic spine disability.

The veteran is also not entitled to a grant of service 
connection for a thoracic spine disability on a secondary 
basis.  In this regard, although the veteran contends that 
his thoracic spine disability is related to his service-
connected low back disability, the examiner from the 
veteran's May 2003 VA examination, after an examination of 
the veteran and a review of his claims file, opined that it 
was not likely that the veteran's thoracic spine degenerative 
disk disease was related to his lumbar spine fracture.   
Instead, the examiner indicated that it was more likely than 
not that such condition was naturally occurring arthritis.  
Therefore, in the absence of any evidence to the contrary, 
the Board must conclude that the veteran's current thoracic 
spine disability is not related to his service-connected low 
back disability

In conclusion, although the veteran asserts that his current 
thoracic spine disability is secondary to his service-
connected low back disability, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The medical evidence of record, including the May 
2003 medical opinion, is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran currently has a thoracic spine 
disability that is related to his service-connected low back 
disability or any other incident of his active military 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2006), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a thoracic spine disability, to 
include as secondary to a service-connected low back 
disability.

4.  Spinal Muscles

The veteran asserts that service connection is warranted for 
a disability that affects the muscles in his spine.  However, 
in terms of an in-service injury or disease, the veteran's 
service medical records are silent for complaints of, or 
treatment for any disability affecting the veteran's spinal 
muscles.  With respect to a current disability, the record 
also does not demonstrate that the veteran has complained of, 
or sought treatment for, a current spinal muscle disability.  
The medical evidence of record reflects that the veteran has 
only sought treatment for residuals of a lumbar fracture as 
well as arthritis of his cervical, thoracic, and lumbar 
spines.  Therefore, as the evidence of record does not 
demonstrate that the veteran has a spinal muscle disability, 
the Board concludes that an award of service connection is 
not justified.  Support for this conclusion is found in 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) where the 
Court found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

Thus, although the veteran asserts that he has a current 
spinal muscle disability that is related to service, the 
negative evidence of record is of greater probative value 
than his statements in support of his claim.  Therefore, as 
the competent evidence of record fails to establish that the 
veteran has a current spinal muscle disability that is 
related to his active military service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a spinal muscle disability.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.

5.  Skin Disability

The veteran also contends that service connection is 
warranted for a skin disability, to include as due to Agent 
Orange exposure.  With respect to entitlement to service 
connection on direct basis, the clinical evidence of record 
establishes that since 2002, the veteran has complained of, 
and sought treatment for a skin disability, which has been 
diagnosed as lipoma and actinic keratosis on the face and 
forearms.  However, it is significant to point out that the 
contemporaneous service medical records do not indicate that 
the veteran ever complained of, or was treated for, a skin 
disability in service.  Indeed, on his June 1969 separation 
examination report, the examiner indicated that the veteran's 
skin was normal.  Moreover, there is no competent medical 
opinion of record that etiologically relates the veteran's 
current skin disability to any incident of service.  
Therefore, in the absence of any evidence to the contrary, 
the Board concludes that a grant of service connection is not 
warranted for a skin disability on a direct incurrence basis.

Also, as noted above, in order for a veteran to establish 
service connection on a presumptive basis for a disability 
that results from exposure to (herbicides) Agent Orange while 
serving in Vietnam, the disability must be one that is 
statutorily listed as a presumptive condition.  With respect 
to the veteran's claim for service connection as a residual 
of exposure to Agent Orange, the Board acknowledges that the 
veteran served in Vietnam and, as such, his in-service 
exposure to herbicides is presumed.  However, the Board notes 
that the disabilities that have been positively associated 
with Agent Orange do not include actinic keratosis or lipoma.  
See 38 C.F.R. §§ 3.307, 3.309 (2006).  Further, the veteran 
has not presented any competent medical evidence that 
causally links his limpoma or actinic keratosis to exposure 
to Agent Orange in service.  Combee v. Brown, 34 F. 3d 1039 
(Fed Cir. 1994).  In short, there is simply no medical 
evidence of record supporting a causal connection between the 
veteran's exposure to herbicides during service and his 
current skin disability, to include lipoma and actinic 
keratosis.

In conclusion, the only evidence of record is to the effect 
that the veteran's current skin disability is not 
attributable to his military service.  Although he asserts 
that his current skin disability, to include lipoma and 
actinic keratosis, is related to service, he is not competent 
to provide an opinion requiring medical knowledge.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. 
§ 3.102 (2006), but it does not find that the evidence is of 
such approximate balance as to warrant its application.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's current skin 
disability is related to his active military service.  Thus, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a skin 
disability, to include as due to Agent Orange exposure.




ORDER

Entitlement to service connection for bilateral glaucoma, to 
include as secondary to bilateral service-connected eye 
disabilities is denied.

Entitlement to service connection for a cervical spine 
disability, to include as secondary to a service-connected 
low back disability is denied.

Entitlement to service connection for a thoracic spine 
disability, to include as secondary to a service-connected 
low back disability is denied.

Entitlement to service connection for a spinal muscle 
disability is denied.

Entitlement to service connection for a skin disability, to 
include as due to Agent Orange exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


